Citation Nr: 1400407	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a total disability evaluation (or rating) based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

In September 2013, the Board requested a Veterans Health Administration (VHA) opinion on the issue of service connection for prostate cancer.  In November 2013, the requested opinion was received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has prostate cancer.

2.  The Veteran was exposed to Dichloro Diphenyl Trichlorethane (DDT) in service. 

3.  The Veteran's prostate cancer is related to DDT exposure in service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to the issue of service connection for prostate cancer, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection for Prostate Cancer 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has prostate cancer which is a type of malignant tumor.  Malignant tumors are classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In cases such as this in which service treatment (medical) records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran maintains that his current prostate cancer arises as a result of exposure to DDT while stationed in Germany during his period of service.  He has indicated that he sprayed on powered insect repellant during military field operations to keep insects away.  He has also stated that while stationed overseas in Germany and throughout his military service the areas were heavily sprayed regularly with DDT for insects.  He has also reported that there was little that he could do to avoid ingesting the thick chemicals being sprayed into the air and absorbed into his body.  The Veteran has stated that no warning or protective equipment was ever available.  He has submitted numerous medical articles in support of his claim.  

The Veteran was diagnosed with prostate cancer in January 2005.  

In conjunction with the Veteran's claim, in September 2013, the Board requested an opinion from the Veterans Health Administration (VHA) with regard to the etiology of the Veteran's prostate cancer, and its relationship, if any, to his period of service.  For the purposes of rendering the opinion, the VHA examiner was to accept as fact that the Veteran was exposed to DDT during his military career.  The Board requested that the examiner render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's current prostate cancer was related to his period of service, to include as a result of exposure to DDT/insecticide sprays in service. 

In November 2013, the requested opinion was provided by a VHA oncologist.  The VHA examiner noted that per the Veteran's history, he was exposed to DDT, including by way of the use of fogger trucks during active duty from 1953 to 1955. 

The VHA examiner in November 2013 noted that DDT was listed by the 
U.S. National Toxicology Program as a likely carcinogen in humans.  He further observed that epidemiological studies of DDT exposure in humans had shown possible associations with non-Hodgkin lymphoma, receptor positive breast cancer, and prostate cancer.  The examiner further indicated that in the 1950s and 1960s DDT was the most widely used pesticide in the world.  He noted that it had numerous deleterious effects on the environment due to its accumulation in the adipose tissues of animals and birds and its use was banned in 1972.  He stated that nothing was known of this in the period of the Veteran's exposure, and it was not reasonable to expect that protective clothing would have been provided at that time.  

The VHA examiner in November 2013 opined that, based upon the above studies and the summary given by the National Toxicology Program, he had no choice but to agree with the Veteran that the exposure to a likely carcinogen, associated in at least one epidemiological study with carcinoma of the prostate, was more likely than not related to the diagnosis of prostate cancer.  

Resolving reasonable doubt in favor of the Veteran, his currently diagnosed prostate cancer is of service origin.  While specific exposure to DDT is not documented in service, the Board does note that the Veteran has provided specific detail as to his exposure and that the use of DDT was prevalent during the time period in question.  While the objective medical evidence demonstrates that the Veteran was not diagnosed with prostate cancer for many years following service, the Veteran has provided medical literature tending to relate prostate cancer to DDT exposure.  Moreover, as, noted above, the VHA examiner, following a complete review of the record indicated that it was likely that the Veteran's prostate cancer was related to his DDT exposure.  

As the Veteran, for purposes of this decision, has been shown to have been exposed to DDT while in service, as he has currently been shown to have a diagnosis of prostate cancer, and as the evidence is at least in equipoise that the Veteran's currently diagnosed prostate cancer is related to the in-service DDT exposure, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for prostate cancer and its residuals.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer and residuals is granted.  


REMAND

The Board finds the issue of a TDIU is affected by the Board's grant of service connection for prostate cancer in that the RO has not had the opportunity to rate the newly granted service-connected prostate cancer, which must be rated and which occupational impairment must be considered as part of the claim for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the issue of TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue of TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


